852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Velma J. POSTELL, Plaintiff-Appellant,v.Preston R. TRISCH, U.S. Postmaster General, Defendant-Appellee.
No. 88-1320.
United States Court of Appeals, Sixth Circuit.
July 20, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Velma J. Postell moves for counsel and for pauper status on appeal from the district court's order granting summary judgment to the defendant in this federal employee's employment discrimination case.  42 U.S.C. Sec. 2000e-16.


4
Velma J. Postell was employed as a temporary distribution clerk at the Postal Facilities in Detroit, Michigan.  She was denied a permanent position and was discharged from her temporary position for falisfying her employment application.  Plaintiff alleges here that these actions occurred as the result of sexual discrimination.


5
Because plaintiff did not raise the issue concerning her permanent position in a timely complaint before the EEOC, and failed to show any evidence of discrimination concerning the denial of the permanent position or the discharge from the temporary position, we believe the district court was correct in its grant of the defendant's request for summary judgment.  We further believe that there exists no genuine issue of material fact concerning the denial of the permanent position or the discharge from the temporary employment because of her failure to provide any responsive affidavits as required by Fed.R.Civ.P. 56(e).


6
In conclusion, we grant the plaintiff's motion for pauper status, deny the motion for counsel, and affirm the order of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.


7
Judge Wellford would deny consideration of this appeal because the record reflects no filing of an affidavit or other document demonstrating plaintiff's right to appeal in forma pauperis.



*
 The Honorable Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation